10/06/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA ,
                                                      Case Number: PR 06-0422


                                     PR 06-0422
                                                                             MED
                                                                              OCT 0 6 2020
                                                                            Bouve.n Greenvvood
                                                                          Clerk of S.Aprerne Court
                                                                          0 WTY'rfftiontarla
 IN THE MATTER OF THE PETITION OF
 JAMES LEE BURKE


      James Lee Burke has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Burke passed the MPRE in 1987 when seeking admission to the
practice of law in the State of Arizona, where he was admitted. Burke has practiced law
for over 30 years and "has never received a bar complaint." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of James Lee Burke to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 4, —day of October, 2020.




                                                          Chief Justice




                                                S     lealas,
(9-1 iYi A•.-11.____
      Justices